Citation Nr: 0018242	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-10 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to Department of Veterans Affairs disability 
compensation for a cerebrovascular disability under 
38 U.S.C.A. § 1151 (West 1991).

2.  Entitlement to Department of Veterans Affairs disability 
compensation for a back disability under the provisions of 
38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife 


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to 
March 1972.  This is an appeal from a July 1995 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
Portland, Oregon, which denied entitlement to VA disability 
compensation for a cerebrovascular disability rated as 
postoperative residuals of a subdural hematoma, due to 
arteriovenous malformation under 38 U.S.C.A. § 1151 and a 
back disability rated as residuals of a back injury due to a 
seizure under 38 U.S.C.A. § 1151.  In February 2000, the 
veteran and his wife testified at a hearing before a member 
of the Board of Veterans' Appeals (Board) sitting at the 
regional office.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran has established service connection for post-
traumatic stress disorder, rated 30 percent disabling.

2.  The veteran was hospitalized at a VA medical center in 
August 1993 when a hematoma was evacuated and an 
arteriovenous malformation resected.  His post-surgical 
medications included Dilantin.

3. While hospitalized again at the VA medical center later in 
August 1993 he had a grand mal seizure and injured his back.

4.  Medical information of record indicate that following an 
operation for arteriovenous malformation two complications 
are hemorrhage and seizures, and that drug therapy for 
seizures should be continued for at least a year.

5.  The veteran's claims for VA disability compensation for 
cerebrovascular and back disabilities are plausible.


CONCLUSION OF LAW

The veteran has submitted well-grounded claims for VA 
disability compensation for cerebrovascular and back 
disabilities under 38 U.S.C.A. §  1151.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has maintained that he should be entitled to VA 
disability compensation for a cerebrovascular disability, the 
postoperative residuals of a subdural hematoma, and a back 
disability claimed as a residual of a back injury due to a 
seizure, under the provisions of 38 U.S.C.A. § 1151, since he 
received improper care and treatment from the VA during 1993.  

The veteran has maintained that he went to the emergency room 
at the VA medical center on several occasions from April to 
August 1993 with complaints including head and chest pain and 
his condition was variously diagnosed as bronchitis, viral 
pericarditis, and migraine headache.  He was admitted to the 
VA hospital on August 12, 1993, where a CT scan of the head 
showed that a blood vessel in his brain had ruptured.  He had 
to have emergency surgery in order to save his life.  At 
discharge he was given Dilantin for three days and then told 
to discontinue that medication.  Neither he nor his wife were 
warned of the strong possibility of a seizure.  On August 26, 
1993, he had a seizure and fell from his bed; injuring his 
back.  The veteran maintains that if he had not been taken 
off Dilantin, his seizure would not have occurred.  He 
further maintains that the VA failed to diagnose his 
cerebrovascular disorder promptly, and if they had done so, 
the condition could have been treated before it ruptured. 

There is of record a June 1995 opinion by a VA physician 
noting that the veteran had been hospitalized by the VA from 
August 12 to August 19, 1993, with complaints of headaches 
and that a CT scan of the head showed a hematoma.  The 
hematoma had been evacuated and an arteriovenous malformation 
resected.  The veteran had been discharged to his home on a 
Dilantin taper for seizure prophylaxis.  He had again been 
hospitalized by the VA later in August 1993 complaining of 
headaches and had been given analgesics and Dilantin.  A 
nursing note reflected that on the day of admission he had 
had a grand mal seizure and had been thrown from his bed and 
injured his back.  It was also indicated that in October 1994 
he had had an orthopedic examination for pain in the upper 
back and that a CT scan showed slight compression of T4 and 
T6 with some arthritis.

The physician indicated that there was a delay of only two 
days from the beginning of the veteran's headaches to the 
time he was admitted to the hospital on August 12, 1993.  He 
stated that, with regard to the question of whether there had 
been increased disability by the delay of two days, his 
feeling was that "there was not that much increase-related 
disability."  The physician also indicated that the Dilantin 
tapering procedure, for seizure prophylaxis had been a 
standard procedure and the Dilantin had not been discontinued 
suddenly.  He expressed an opinion that the veteran had 
received excellent care at the VA medical center.  

The veteran was also afforded a neurological examination for 
the VA in January 1997.  Various findings were recorded on 
physical examination.  Diagnoses were made of status post 
surgical evacuation of right frontal subdural hematoma, 
history of a single generalized tonic-clonic seizure 
secondary to the surgery, possible partial seizures and 
chronic back pain.  

The examiner indicated that the use of prophylactic 
anticonvulsants in the setting of brain surgery was 
controversial.  He stated that, if the decision to treat with 
anticonvulsants was made, most neurologists would recommend 
treating for at least 3 to 6 months and then tapering and 
discontinuing the anticonvulsant over 3 to 4 weeks.  If any 
seizure activity had occurred, then the recommendation would 
be to treat for one year.  He stated that the question in the 
case seemed to revolve around whether the episodes of arm 
numbness and weakness and right facial numbness may have 
constituted partial seizures.  They would certainly be 
atypical for seizures but a case could be made that the 
medical staff should have obtained an electroencephalogram to 
rule out the possibility of partial seizures.  If the 
electroencephalogram had shown epileptiform activity, then 
the veteran would have needed to be treated for one year.  He 
could categorically state that the rapid taper of Dilantin 
did not cause a seizure.  Because the half life of Dilantin 
was about 12 hours, it would essentially have been completely 
out of the veteran's system within two days of stopping the 
Dilantin and any seizure due specifically to rapid withdrawal 
would be expected to occur in that time frame.  However, the 
generalized tonic-clonic seizure occurred several weeks 
later.  

The examiner further indicated that the issue was whether the 
veteran should have been on anticonvulsants for a longer 
period of time and, in retrospect, the answer was yes.  Given 
the data available to the doctors at the time, the veteran 
probably should have had an electroencephalogram, with a 
decision on whether to continue anticonvulsants made based on 
the results of that test.

During the February 2000 Board hearing, the veteran's wife 
related that, according to information provided by the 
pharmacy, the average half life of Dilantin was 22 hours, 
rather than 12 hours.  She testified that the veteran's 
seizure had occurred four days after his last dose of 
Dilantin.  

The veteran also provided excerpts from a number of medical 
publications in connection with his claim.  It included 
information that following an operation for arteriovenous 
malformation two complications were hemorrhage and seizures.  
The publications also indicated that drug therapy for 
seizures should be continued without interruption at least 
one seizure-free year.  

In view of the information provided by the veteran, the Board 
considers his claims for VA disability compensation for 
cerebrovascular and back disability under 38 U.S.C.A. § 1151 
to be well grounded.  Since the claims are well grounded, the 
VA has a duty to assist the veteran in the development of the 
claims.  In this regard, the Board notes that, although the 
veteran has provided some of the VA medical records in 
question, the complete VA medical records pertaining to his 
claim are not included in the claims file.  The case must 
accordingly be returned to the regional office before a final 
resolution can be attained.


ORDER

The veteran's claims for VA disability compensation for 
cerebrovascular and back disability under the provisions of 
38 U.S.C.A. § 1151 are well grounded.  The appeal is granted 
to this extent.


REMAND

In view of the Board's decision holding that the veteran's 
claims are well grounded and because the complete VA medical 
records pertaining to his claims are not included in the 
claims file, the case is REMANDED to the regional office for 
the following action:

1.  The regional office should contact 
the VA Medical Center, Portland, and ask 
that that facility provide copies of all 
inpatient and outpatient treatment 
records of the veteran during 1993 and 
1994, especially the periods of 
hospitalization from August 12 to 
August 19, 1993, and from August 27, to 
August 29, 1993, and the VA orthopedic 
examination conducted in October 1994.  

2.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




